DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 12, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 18, 2022.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
The applicant argues that Bottger in view of Lee fails to teach all the elements of the claimed invention. Particularly, the applicant argues that Bottger fails to teach a permanent magnet having a hole through which the shaft extends or a stress reducing portion having a cutout portion.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification (MPEP 2111).
In the previous Office Action, the examiner interpreted the plurality of magnets 302 connected together by adhesive 500, as structurally equivalent to the single magnet of the claimed invention. Under this interpretation, the shaft 206 extends into the hole of 208 which further extends into a hole of the permanent magnet formed from the combined 302’s. 

    PNG
    media_image1.png
    468
    520
    media_image1.png
    Greyscale

	The applicant’s arguments fail to address why this interpretation is unreasonable under the broadest reading of the claims. 
	Regarding the stress reducing portions, the previous Office Action points out the part of permanent magnet 302 to the right of reference number 400 in Fig. 10. This area is slanted to create a reduced area in the circumferential direction of the magnet towards the axial end points of the magnet. The applicant argues that this picture is insufficient to teach the stress reducing portions of the claimed invention. In the specification, the applicant notes that this stress reducing function is achieved by creating a portion with a reduced mass or volume relative to the mass or volume per unit length in an axial direction of a portion other than the opposite end portions (see Applicant’s Specification [0007]). 
	The magnet taught by Bottger has a reduced volume in the region to the right of Fig. 10, 400 compared to the volume per unit length of the region to the left of Fig. 10, 400. This reduced volume region to the right of Fig. 10, 400 corresponds to the stress reducing portion.

    PNG
    media_image2.png
    427
    411
    media_image2.png
    Greyscale

	Bottger teaches all the structure of claim 1 required to perform the functions also claimed in this apparatus claim (see MPEP 2114(I)).
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-8, 10-13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger et al. (WO 2014029629 A2 hereinafter, “Bottger”) in view of Lee et al. (US 20180159402 A1, hereinafter “Lee”). 
Regarding claim 1, Bottger teaches a motor (Fig. 2, 102) comprising: 
a rotor (Fig. 9, 204) comprising a shaft (Fig. 9, 206) and a permanent magnet (Fig. 5, 302 coming together with adhesive 500 to form a permanent magnet) having a hole through which the shaft extends (Fig. 5, the shaft 206 extends into the hole of 208 which further extends into a hole of the permanent magnet formed from the combined 302’s), the permanent magnet configured to rotate on the shaft (“In the present exemplary embodiment, the rotor 204 is connected in a rotationally fixed manner to a shaft 206”, [0027]); and 
a stator (Fig. 2, 202) surrounding at least a portion of the rotor and comprising a wound coil configured to generate an electromagnetic field (“In the present exemplary embodiment, electric machine 102 has a stator 200 with a plurality of electromagnets 202”, [0027])(the examiner notes that electromagnets in stators are achieved through current running through wound coils), 

    PNG
    media_image3.png
    337
    442
    media_image3.png
    Greyscale

the permanent magnet comprising a cylindrical magnet main body (Fig. 10, parts of magnet to the left of 400) and a stress reducing portion (Fig. 10, the part of magnet 302 to the right of 400) having a cut-out portion (Fig. 10, the inclined part of 302) provided in the cylindrical magnet main body at opposite end portions (Figs. 10 and 11 are mirror images showing the stress reducing portions at opposite axial ends of magnet 302) of the cylindrical magnet main body, the cutout portion having a shape such that a mass or a volume per unit length in an axial direction of the stress reducing portion is less than a mass or a volume per unit length in an axial direction of a portion of the cylindrical permanent magnet other than the opposite end portions (Fig. 10, area of magnet 302 to the right of 400 can be seen to have a reduced volume relative to the area of the magnet 302 to the left of 400), to reduce centrifugal stress caused by rotation of the cylindrical permanent magnet (the structure of reduced volume at the end results in reduced centrifugal stress on the permanent magnet during rotation).

    PNG
    media_image4.png
    409
    428
    media_image4.png
    Greyscale

	Bottger does not teach the motor being a brushless direct current motor. 
	Lee teaches a brushless DC motor (“In these motors, a brushless direct current motor (BLDC motor) is a kind of DC motor, and does not require a brush because a rotor includes a magnet”, [0004]). 
	It would have been obvious to one of ordinary skill in the art to modify the motor of Bottger to be a brushless DC motor as taught by Lee. 
	Brushless DC motors have the advantage of generating low noise and being well suited to high speed operation (“The BLDC motor generates low noise, and is suitable for high speed rotation”, [0006], Lee).
	Regarding claim 4, Bottger in view of Lee teaches the BLDC motor according to claim 1. Bottger further teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions (modified Fig. 10, area to the right of 400) of the cylindrical magnet main body has a length in a radial direction (modified Fig. 10, length of area where arrow points), which is greater than or equal to one third of a thickness of the portion of the cylindrical magnet main body (modified Fig. 10, black line), in the radial direction.

    PNG
    media_image5.png
    409
    428
    media_image5.png
    Greyscale

Regarding claim 6, Bottger in view of Lee teaches the BLDC motor according to claim 1. Bottger further teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a tapering shape (Fig. 10, inclined portion that begins around 400) inclined from an outer circumferential surface (Fig. 10, top of 302) of the permanent magnet toward an axial-directional end portion (Fig. 10, right side of 302).
Regarding claim 7, Bottger in view of Lee teaches the BLDC motor according to claim 6, wherein the tapering shape is linearly inclined from the outer circumferential surface of the permanent magnet toward the axial- directional end portion (Fig. 10, the inclined portion around 400 can be seen to have a linear shape).
Regarding claim 8, Bottger in view of Lee teaches the BLDC motor according to claim 6. Bottger further teaches wherein the tapering shape is inclined with a predetermined radius of curvature from the outer circumferential surface of the permanent magnet toward the axial-directional end portion (See curvature at end of drawn in radius line in Fig. 10 modified for claim 8 below).

    PNG
    media_image6.png
    427
    416
    media_image6.png
    Greyscale

Regarding claim 10, Bottger in view of Lee teaches the BLDC motor according to claim 8. Bottger further teaches wherein the predetermined radius of curvature comprises complex curvatures (see curvature at end of radius line in Fig. 10 modified for claim 8 above, this curvature is nonlinear at the beginning and then proceeds in a linear manner). 
Regarding claim 11, Bottger in view of Lee teaches the BLDC motor according to claim 1. Bottger further teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a first shape evenly extended with a first thickness (modified’ Fig. 10, middle black line) less than a thickness (modified’ Fig. 10, left most line) of the cylindrical magnet main body in a radial direction of the permanent magnet, and a second shape evenly extended with a second thickness (modified’ Fig. 10, right most line) less than the first thickness.

    PNG
    media_image7.png
    411
    433
    media_image7.png
    Greyscale

Regarding claim 12, Bottger in view of Lee teaches the BLDC motor according to claim 1. Bottger further teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a first shape (Fig. 10, right edge of magnet 302) evenly extended with a first thickness (modified’ Fig. 10, right most line) smaller than thickness (modified’ Fig. 10, middle line) of the cylindrical magnet main body in a radial direction of the permanent magnet, and a second shape (Fig. 10, inclined portion that begins around 400) inclined toward an axial-direction end portion.
Regarding claim 13, Bottger in view of Lee teaches the BLDC motor according to claim 1. Bottger further teaches wherein an axial-direction end of the stress reducing portion overhangs an axial-direction end portion of the stator (circled region of modified Fig. 2, where the magnet end section can be seen to overhang 202). 

    PNG
    media_image8.png
    836
    763
    media_image8.png
    Greyscale

Regarding claim 15, Bottger teaches a motor (Fig. 2, 102) comprising: 
a stator (Fig. 2, 202) including a wound coil configured to generate an electromagnetic field (“In the present exemplary embodiment, electric machine 102 has a stator 200 with a plurality of electromagnets 202”, [0027]) (the examiner notes that electromagnets in stators are achieved through current running through wound coils); and 
a rotor coupled to the stator (Fig 2, stator 202 is coupled to rotor 204), the rotor comprising a shaft (Fig. 2, 206) and a permanent magnet (Fig. 10, magnet formed by 302 being connected with adhesive 500) having a hole through which the shaft extends Fig. 5, the shaft 206 extends into the hole of 208 which further extends into a hole of the permanent magnet formed from the combined 302’s and being configured to rotate (“In the present exemplary embodiment, the rotor 204 is connected in a rotationally fixed manner to a shaft 206”, [0027]), 
the permanent magnet comprising a cylindrical magnet main body and first (Fig. 10, right side of 302) and second (Fig. 11, left side of 302) stress reducing portions provided in the cylindrical magnet main body at opposite ends of the cylindrical magnet main body, each of the first and second stress reducing portions comprising a cutout portion having a shape such that at least one of a mass or a volume per unit length in an axial direction of each of the first and second stress reducing portions, is less than a mass or a volume per unit length in the axial direction of the cylindrical magnet main body to reduce centrifugal stress caused by rotation of the permanent magnet (Fig. 10, area of magnet 302 to the right of 400 can be seen to have a reduced volume relative to the area of the magnet 302 to the left of 400, this is mirrored in the left side of Fig. 11) (Bottger teaches all the structure of claim 1 required to perform the functions also claimed in this apparatus claim (see MPEP 2114(I))).
Bottger does not teach the motor being a brushless direct current motor. 
	Lee teaches a brushless DC motor (“In these motors, a brushless direct current motor (BLDC motor) is a kind of DC motor, and does not require a brush because a rotor includes a magnet”, [0004]). 
	It would have been obvious to one of ordinary skill in the art to modify the motor of Bottger to be a brushless DC motor as taught by Lee. 
	Brushless DC motors have the advantage of generating low noise and being well suited to high speed operation (“The BLDC motor generates low noise, and is suitable for high speed rotation”, [0006], Lee).
	Regarding claim 16, Bottger in view of Lee teaches the brushless direct current motor according to claim 15. Bottger further teaches wherein each cutout portion of the first and second stress reducing portions (modified Fig. 10, area to the right of 400) have a length in a radial direction (modified Fig. 10, length of area where arrow points), which is greater than or equal to one third of a thickness of the cylindrical magnet main body (modified Fig. 10, black line), in the radial direction.
	Regarding claim 18, Bottger in view of Lee teaches the brushless direct current motor according to claim 15. Bottger further teaches wherein cut out portion of the first and second stress reducing portions has a shape which is inclined from an outer circumferential surface of the permanent magnet toward an axial-directional end portion of the permanent magnet (Fig. 10, the inclined shape that beings after 400 which is mirrored in the left side of Fig. 11). 
	Regarding claim 20, Bottger teaches a motor comprising: 
a stator (Fig. 2, 202) including a wound coil configured to generate an electromagnetic field (“In the present exemplary embodiment, electric machine 102 has a stator 200 with a plurality of electromagnets 202”, [0027]) (the examiner notes that electromagnets in stators are achieved through current running through wound coils); 
and a rotor coupled to the stator (Fig. 2, rotor 204 is coupled to stator 202), the rotor comprising a shaft (Fig. 2, 206) and a permanent magnet having a hole through which the shaft extends and being configured to rotate in response to the electromagnetic field, the permanent magnet (Fig. 5, the magnet formed by combining 302’s with adhesive 500) comprising a cylindrical magnet main body (Fig. 10, area to the right of 400) and first and second stress reducing portions provided in the cylindrical main magnet body at opposite ends of the cylindrical magnet main body, each of the first (Fig. 10, right side of 302) and second (Fig. 11, left side of 302) stress reducing portions comprising a cutout portion (Fig. 10, slanted region of 302) having a volume shape having a length in a radial direction (modified Fig. 10, length of side where arrow points, this structure is mirrored in Fig. 11) which is greater than or equal to one third of the thickness in the radial direction of the cylindrical magnet main body (modified Fig. 10 length black line) to reduce centrifugal stress caused by rotation of the permanent magnet (Bottger teaches all the structure of claim 1 required to perform the functions also claimed in this apparatus claim (see MPEP 2114(I))).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger in view of Lee and Iijima et al. (US 20220021255 A1, hereinafter “Iijima”).
Regarding claim 2, Bottger in view of Lee teaches the BLDC motor according to claim 1. 
Bottger in view of Lee does not teach wherein the rotor is configured to rotate at 100,000 or more revolutions per minutes (RPM).
Iijima teaches an electric motor that is configured to rotate at 100,000 or more RPM (“The electric motor 21 has a characteristic corresponding to the high-speed rotation (for example, 100,000 to 200,000 rpm) of the rotation shaft 14, [0018]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to operate at 100,00 RPM or more, as taught by Iijima. 
Operating the motor at high speeds is advantageous because it indicates that more mechanical power is being produced by the motor. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger in view of Lee and Petshick (US 20190341834 A1). 
Regarding claim 3, Bottger in view of Lee teaches the BLDC motor according to claim 1. 
Bottger in view of Lee does not teach wherein the permanent magnet has a diameter of 6mm or greater. 
Petshick teaches a permanent magnet motor wherein the magnet has a diameter of 6mm or greater (“The outer diameter of the permanent magnet can be between 2 mm and 20 mm”, [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to make the magnet greater than 6mm as taught by Petshick. 
A larger magnet would generally lead to greater motor drive since the magnet would have more surface area to interact with the electric field generated by the stator windings.
Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger in view of Lee and Ryoo et al. (US 20140184008 A1, hereinafter “Ryoo”).
Regarding claim 5, Bottger in view of Lee teaches the BLDC motor according to claim 1.
Bottger in view of Lee does not teach wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions of the cylindrical magnet main body has a length in the axial direction, which is greater than or equal to one third of a thickness of the cylindrical magnet main body, in the radial direction.
Ryoo teaches a permanent magnet rotor where the magnets (modified Fig. 7, 300) have end portions (modified Fig. 7, axial top and bottom sections of magnet 300 where the incline is located) with lengths in the axial direction (modified Fig. 7, vertical black line), which is greater than or equal to one third of a thickness (modified Fig. 7, horizontal black line) of the portion of the permanent magnet other than the opposite end portions, in the radial direction. 

    PNG
    media_image9.png
    560
    450
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to give the end portions an axial length like that taught by Ryoo.
Increasing the axial length of the end portion would have the advantage of allowing a fixing cap to secure the axial ends of the magnet without blocking the side portions that must interact with the stator to generate the motor drive (“The fixing caps 500 respectively have inclined portions 510 at positions corresponding to the upper and lower tapered portions 350 of the magnet 300 such that the tapered portions 350 can be fitted into the inclined portions 510, thereby fixing the axial position of the magnet 300”, [0030]). 
Regarding claim 17, Bottger in view of Lee teaches the brushless direct current motor according to claim 15.
Bottger in view of Lee does not teach wherein each cutout portion of the first and second stress reducing portions has a length in the axial direction which is greater than or equal to one third of a thickness of the portion of the cylindrical magnet main body, in the radial direction.
Ryoo teaches a permanent magnet rotor where the magnets (modified Fig. 7, 300) have end portions (modified Fig. 7, axial top and bottom sections of magnet 300 where the incline is located) with lengths in the axial direction (modified Fig. 7, vertical black line), which is greater than or equal to one third of a thickness (modified Fig. 7, horizontal black line) of the portion of the permanent magnet other than the opposite end portions, in the radial direction. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to give the end portions an axial length like that taught by Ryoo.
Increasing the axial length of the end portion would have the advantage of allowing a fixing cap to secure the axial ends of the magnet without blocking the side portions that must interact with the stator to generate the motor drive (“The fixing caps 500 respectively have inclined portions 510 at positions corresponding to the upper and lower tapered portions 350 of the magnet 300 such that the tapered portions 350 can be fitted into the inclined portions 510, thereby fixing the axial position of the magnet 300”, [0030]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger in view of Lee and Flower et al. (WO 2020188006 A1, hereinafter “Flower”).
Regarding claim 14, Bottger in view of Lee teaches the BLDC motor according to claim 1.
Bottger in view of Lee does not teach wherein a safety value of the centrifugal stress is greater than or equal to a safety rate of 2.0 with regard to the centrifugal stress of the permanent magnet.
Flower teaches a sleeve for retaining a permanent magnet on a rotor that gives the magnet a safety rating of greater than or equal to 2.0 (see x-axis of Fig. 3) with regard to the centrifugal stress of the permanent magnet (“As will be understood by a person skilled in the design of generators, permanent magnet generators often include rotors with surface-mounted magnets, configured to induce electric fields in the windings of a corresponding stator. In high-speed electrical generators, the magnets can be exposed to extreme centripetal forces as they rotate. Factors such as the rotation speed of the rotor, the diameter of the rotor and the weight of the magnets can influence these centripetal forces. If the magnets are not held in place by some form of mechanical support, they can lift off from the rotor body, which can result in failure of the generator. There have been various solutions to attempt to retain the magnets on the rotor body”, P. 1, paragraph 2).

    PNG
    media_image10.png
    623
    528
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to give the magnet a safety rating of 2.0 or higher as taught by Flower.
	A higher safety factor indicates that the magnet is less likely to move out of place and cause a system failure due to the high rotation speeds during motor operation.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottger in view of Lee and Bott et al. (US 20160065014 A1, hereinafter “Bott”).
Regarding claim 19, Bottger in view of Lee teaches the brushless direct current motor according to claim 15. 
Bottger further teaches wherein each cutout portion of the first and second stress reducing portions has a first shape extended with a first thickness (modified’ Fig. 10, middle black line) less than a thickness (modified’ Fig. 10, left most black line) of the cylindrical magnet main body, and a second shape extended with a second thickness (modified’ Fig. 10, right most black line) less than the first thickness.
Bottger does not teach wherein the first and second shapes are evenly extended. 
Bott teaches a permanent magnet rotor wherein each of the first and second stress reducing portions has a first shape extended with a first thickness (Fig. 11, length of line where 423 points) less than a thickness (Fig. 11, black line one the right magnet) of the portion of the permanent magnet other than the first and second stress reducing portions in a radial direction of the permanent magnet, and a second shape extended with a second thickness (Fig. 11, length of line where 409 points) less than the first thickness. 

    PNG
    media_image11.png
    414
    517
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Bottger in view of Lee to have the first and second shape extend evenly from the other magnet section as taught by Bott.
By making the extensions even rather than inclined, the first and second shapes can be used to secure the magnet to the rotor core in a mechanically secure manner. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Bottger in view of Lee teaches all the limitations of claim 9 except for wherein the predetermined radius of curvature is greater than or equal to one third of the thickness of the portion of the permanent magnet other than the opposite end portions, in the radial direction.

    PNG
    media_image12.png
    606
    591
    media_image12.png
    Greyscale

	As can be seen in the above Fig. 10 modified for claim 8, the radius of curvature (the small diagonal line) is smaller than one third the size of the permanent magnet other portion thickness (the black line that goes straight up and down by 400). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Firat et al. (WO 2017133784 A1) teaches an electric motor with a permanent magnet comprising a cylindrical magnet main body (Fig. 2, central body of 4) and axial stress reducing portions (Fig. 2, diagonal region at circumferential outer region of magnet and ridges in magnet where 8 inserts into). 

    PNG
    media_image13.png
    653
    429
    media_image13.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834